DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/21, 11/10/21, and 7/13/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a balloon guiding sheath, classified in A61M25/10.
II. Claims 14-20, drawn to a method, classified in A61B17/22.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used for another and materially different process, such as insertion into a sinus ostium and inflation to expand the sinus ostium.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jessica Kwak Rauckman on 9/27/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mock et al. (US 2019/0381288 A1) (“Mock”).
Regarding claim 1, Mock discloses (Figures 1-9B) balloon guiding sheath, comprising: an elongated sheath (10/200) comprising a proximal end, a distal end, an inner tube (30) 5extending between the proximal end and the distal end, an outer tube (12) surrounding the inner tube and extending between the proximal end and the distal end, an access port (62) located adjacent the proximal end, a distal port (43) located adjacent the distal end, and a working lumen (42) extending through an interior portion of the elongated sheath between the access port and the distal port; 10an inflatable balloon (46) located on an outer surface of the elongated sheath adjacent the distal end, the inflatable balloon being fluidly coupled to an inflation lumen (36) extending between the inflatable balloon and an inflation port (64) located adjacent the proximal end; and a plurality of inflation holes (54) extending through a side wall of the elongated sheath, wherein the plurality of inflation holes fluidly couple the inflatable balloon to the inflation 15lumen (paragraph 0054), wherein the elongated sheath is sized and configured to enable direct insertion into a patient's vasculature through an arteriotomy in at least one of a carotid artery or a vertebral artery to position the inflatable balloon at a target site (paragraph 0067).
Regarding claim 2, Mock discloses (Figures 9A and 9B) an inflation trough (47) defined by the outer tube, wherein the inflation trough is capable of facilitating fluid coupling between the plurality of inflation holes (54).
Regarding claim 3, Mock discloses (Figures 9A and 9B) that the inflation trough (47) rotationally 25extends around at least a portion of a perimeter of the outer tube (12) to fluidly couple two inflation holes of the plurality of inflation holes (paragraph 0084).
Regarding claim 4, Mock discloses (Figures 9A and 9B) that the inflation trough (47) rotationally extends 360-degrees around the perimeter of the outer tube (12) to fluidly couple the plurality 30of inflation holes (paragraph 0084).
Regarding claim 5, Mock discloses (Figures 9A and 9B) that the elongated sheath (10) is elongate along a first direction, and the inflation trough (47) rotationally extends along a second direction that is perpendicular to the first direction (paragraph 0084).
	Regarding claim 7, the plurality of inflation holes and the inflation trough disclosed by Mock are arranged and capable of facilitating substantial symmetrical 10inflation of the inflatable balloon (paragraph 0080).
Regarding claim 8, Mock discloses (Figures 9A and 9B) that an outer surface of the outer tube (12) defines the inflation trough (paragraph 0084).
Regarding claim 9, Mock discloses (Figures 9A and 9B) the inflation trough (47) is located adjacent the distal end of the elongated sheath (200).
Regarding claim 11, Mock discloses (Figures 9A and 9B) that the elongated sheath (200) is elongate along a first direction, and wherein the inflation trough (47) defines a depth radially extending along a second direction that is perpendicular to the first direction (paragraph 00840.
Regarding claim 13, Mock discloses (Figures 9A and 9B) that the elongated sheath (200) defines a generally constant outer diameter (at 12) from the proximal end to the distal end.

Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taricco (US 3,833,003).
Regarding claim 1, Taricco discloses (Figures 1, 2, 9-12) a balloon guiding sheath, comprising: an elongated sheath (10) comprising a proximal end, a distal end, an inner tube (13) 5extending between the proximal end and the distal end, an outer tube (12) surrounding the inner tube and extending between the proximal end and the distal end, an access port (85) located adjacent the proximal end, a distal port (21) located adjacent the distal end, and a working lumen (13A) extending through an interior portion of the elongated sheath between the access port and the distal port; 10an inflatable balloon (16) located on an outer surface of the elongated sheath adjacent the distal end, the inflatable balloon being fluidly coupled to an inflation lumen (12A) extending between the inflatable balloon and an inflation port (83) located adjacent the proximal end; and a plurality of inflation holes (19) extending through a side wall of the elongated sheath, wherein the plurality of inflation holes fluidly couple the inflatable balloon to the inflation 15lumen (Column 3, lines 49-52), wherein the elongated sheath is sized and configured to enable direct insertion into a patient's vasculature through an arteriotomy (95) in at least one of a carotid artery or a vertebral artery to position the inflatable balloon at a target site (Figures 9-12).
Regarding claim 2, Taricco discloses (Figures 1 and 2) an inflation trough (15) defined by the outer tube (12), wherein the inflation trough is capable of facilitating fluid coupling between the plurality of inflation holes (Column 3, lines 43-57).
Regarding claim 3, Taricco discloses (Figures 1 and 2) that the inflation trough (15) rotationally 25extends around at least a portion of a perimeter of the outer tube (12) to fluidly couple two inflation holes (19) of the plurality of inflation holes (Column 3, lines 43-57).
Regarding claim 4, Taricco discloses (Figures 1 and 2) that the inflation trough (15) rotationally extends 360-degrees around the perimeter of the outer tube (12) to fluidly couple the plurality 30of inflation holes (Column 3, lines 43-57).
Regarding claim 5, Taricco discloses (Figures 1 and 2) that the elongated sheath (10) is elongate along a first direction, and the inflation trough (15) rotationally extends along a second direction that is perpendicular to the first direction (Column 3, lines 43-57).
Regarding claim 6, Taricco discloses (Figure 2) that the plurality of inflation holes (19) are substantially symmetrically spaced around the outer tube (12).
	Regarding claim 7, the plurality of inflation holes and the inflation trough disclosed by Taricco (Figures 1 and 2) are arranged and capable of facilitating substantial symmetrical 10inflation of the inflatable balloon (Column 3, lines 43-57).
Regarding claim 8, Taricco discloses (Figures 1 and 2) that an outer surface of the outer tube (12) defines the inflation trough (Column 3, lines 43-57).
Regarding claim 9, Taricco discloses (Figures 1 and 2) the inflation trough (15) is located adjacent the distal end of the elongated sheath (10).
Regarding claim 11, Taricco discloses (Figures 1 and 2) that the elongated sheath (10) is elongate along a first direction, and wherein the inflation trough (15) defines a depth radially extending along a second direction that is perpendicular to the first direction.
Regarding claim 13, Taricco discloses (Figures 1, 2, and 9-12) that the elongated sheath (10) defines a generally constant outer diameter (at 12) from the proximal end to the distal end.

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 is dependent on claim 1 and intervening claim 2.  Claim 10 requires that the inflation trough is located closer to a distal portion of the inflatable balloon than a proximal portion of the inflatable 20balloon.  This limitation, in combination with the limitations of claims 1 and 2 is not disclosed or suggested in the prior art of record.  Neither the Mock nor the Taricco reference discloses or suggests an inflation trough that is closer to a distal portion of the inflatable balloon than in proximal portion of the inflatable.  In both references, the inflation trough extends between the proximal and distal ends of the balloon, and thus is equidistant to the proximal and distal portion of the balloon.  It would not be obvious to modify either reference to read on claim 10 as claimed, because doing so would potentially destroy the function of the disclosed inflation trough.
Claim 12 is dependent on claim 1 and intervening claim 2.  Claim 12 requires that the elongated sheath is elongate along a first direction, the plurality of inflation holes each define a first width extending along the first direction, and the inflation trough defines a second width extending along the first direction, and wherein the first width is greater than the second width.  These limitations, in combination with the limitations of claims 1 and 2 are not disclosed or suggested in the prior art of record.  Neither the Mock nor the Taricco reference discloses or suggests an inflation trough having a smaller longitudinal width than a longitudinal width of the plurality of inflation holes.  In both references, the inflation trough has a greater longitudinal width than the longitudinal width of the plurality of inflation holes.  It would not be obvious to modify either reference to read on claim 12 as claimed, because doing so would potentially destroy the function of the disclosed inflation trough.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Halevy (US 6,663,589 B1; Figures 1 and 2 disclose a similar balloon guiding sheath).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771        

/DIANE D YABUT/Primary Examiner, Art Unit 3771